IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 99-40555
                          Conference Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
versus

CHRISTOPHER BRIAN HILL,
                                          Defendant-Appellant.
                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. C-98-CR-353-1
                        --------------------
                          February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Christopher Brian Hill (“Hill”) appeals from his sentence

following his guilty-plea conviction for possession of an

unregistered firearm.    He argues that the district court erred in

enhancing his sentence under U.S.S.G. § 2K2.1(b)(5) for

possessing a firearm in connection with the felony offense of

arson.   Specifically, Hill asserts that the district court erred

in finding that he possessed the requisite intent to be convicted

of arson.   We have reviewed the record and the briefs of the

parties, and we conclude that the district court’s finding was

not clearly erroneous.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.